Mr. Justice Paxson
delivered the opinion of the court,
Hannah Jane Kimble, the wife of the defendant below, acquired her title to the land for which this ejectment was brought on the 23d of January 1862. It consisted of a deed from William O. Wolverton, to whom the defendant and Mrs. Kimble had executed a deed the same day. William Rohrback and his wife had conveyed the land to Kimble on the 29th of March 1860. The deeds from Rohrback and wife to Kimble, and from Kimble and wife to Wolverton have never been placed on -record. That from Wolverton to Mrs. Kimble was recorded immediately after its execution. The judgment in favor of the administrators of Jacob Kostenbader, amounting to $5.30 and costs, under which the property was sold to the plaintiff below, was recovered on the 25th of February 1874.
At the trial of the cause, the allegation of the plaintiff was that the defendant had procured the conveyance to his wife to be made in order to hinder and delay his creditors. The existence of a number of unpaid simple contract debts, amounting to about $117, was proved. In addition to these, three judgments aggregating about $33, were standing open against him on dockets of justices of the peace.
There was an interval of nearly twelve years between the date of the deed from Wolverton to Mrs. Kimble and the date of the recovery of the judgment of Kostenbader’s administrators. During the entire interval the deed had been upon record. The creditors whom Kimble owed had acquiesced in the settlement he had made upon his wife. Most, if not all, of his simple contract debts had been barred by the Statute of Limitations, and the judgments obtained before the justices of the peace had not been pursued. The Kostenbader judgment was in no manner connected with any of the original debts, with any transaction that had grown out of those debts, or with any business relations' formed by Kimble immediately or shortly after the settlement.
May a creditor travel back to inquire into the details of an adjustment of property made without concealment twelve years before the adjustment could have interest or concern to him, and which parties having existing adversary interests had made no effort to disturb ?
The court, in submitting the question of fraud to the jury, instructed them in substance that if the conveyance was made by Kimble with intent to defraud existing creditors, it was not only void as to the creditors intended to be defrauded, but also as to subsequent creditors. Under this ruling the jury found the defendant’s-intention to have been fraudulent.
*72That the court below erred in its view of the law is conclusively shown by the case of Harlan v. Maglaughlin, decided by this court since the trial in the court below. The opinion, as delivered by Mr. Justice Gordon, will be found in 9 Norris 293, and contains a careful review of the authorities. As a result of such examination the doctrine is there laid down, following Snyder v. Christ, 3 Wright 499, Monroe v. Smith, 29 P. F. Smith 459, and other cases, that in order to avoid a conveyance under the statute of 13 Elizabeth, a subsequent creditor must show a fraud against himself, and not merely a fraud as to existing creditors. This is entirely reasonable and in harmony with the statute which avoids such conveyances only as to the parties intended to be defrauded.
The application of this principle to the case in hand is eminently proper. Here we have the sale of the property under a petty judgment of $5.30 recovered upon a debt contracted years after the settlement was made, and after the title stood in Mrs. Kimble’s name upon the record. The trifling debts existing at the time of the settlement were paid; or barred by the statute; if any wrong had been contemplated as to. existing creditors, it had been condoned or forgotten, at least it had not been followed up by adversary proceedings. We are unable to see any evidence in the cause that a fraud was intended by the defendant as to subsequent creditors, and the learned court should have so instructed the jury.
Judgment reversed.